Citation Nr: 0520187	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  04-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the service-connected priapism for the period from June 19, 
2002, to June 14, 2004.  

2.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected priapism beginning on and after June 
14, 2004.  

3.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected adjustment disorder with 
mixed anxiety and depression.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to October 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision in which the RO 
denied an evaluation in excess of 10 percent for the service-
connected priapism.  

This matter also comes to the Board on appeal from a July 
2004 rating decision in which the RO granted service 
connection for adjustment disorder with mixed anxiety and 
depression, as secondary to the service-connected priapism, 
and assigned an initial 30 percent disability rating.  

In a Statement of the Case (SOC) issued in January 2004, the 
RO assigned an increased rating of 20 percent for the 
service-connected priapism, effective on June 19, 2004.  

Thereafter, in July 2004, the RO granted an increased rating 
of 40 percent for the service-connected priapism, effective 
on June 14, 2004.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matter of an increased rating for the 
service-connected priapism remains in appellate status.  

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.  

During the April 2005 hearing, the veteran's accredited 
representative raised the issue of a total rating based on 
individual unemployability due to service-connected 
disability.  As this issue has not been previously addressed, 
it is referred to the RO for appropriate action.  

The issue of an increased initial rating for the service-
connected adjustment disorder is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.  



FINDINGS OF FACT

1.  For the period from June 19, 2002, to June 14, 2004, the 
service-connected priapism is shown to have been productive 
of a level of impairment that more nearly approximates that 
of urinary frequency resulting in the veteran awakening to 
void five or more times per night; but it has not been shown 
to be manifested by urinary leakage requiring the wearing of 
absorbent materials that must be changed more than four times 
per day, renal dysfunction, atrophy of the testes, or loss of 
erectile power.  

2.  Beginning on June 14, 2004, the service-connected 
priapism is shown to be manifested by urinary frequency 
resulting in the veteran awakening to void five or more times 
per night; but not by urinary leakage requiring the wearing 
of absorbent materials which must be changed more than four 
times per day, renal dysfunction, atrophy of the testes, or 
loss of erectile power.  



CONCLUSIONS OF LAW

1.  For the period from June 19, 2002, to June 14, 2004, the 
criteria for an increased rating of 40 percent, but no more, 
for the service-connected priapism, are met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.115a, 4.115b 
including Diagnostic Code 7521 (2004).  

2.  Beginning on June 14, 2004, the criteria for an 
evaluation in excess of 40 percent for the service-connected 
priapism, are not met.  38 U.S.C.A. §§ 1155, 5107, 7104; 38 
C.F.R. §§ 4.115a, 4.115b including Diagnostic Code 7521.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

With respect to the claim for an increased rating for the 
service-connected priapism, the Board finds that the 
notification requirements of VCAA have been satisfied in this 
case.  

In this regard, the Board notes evidence development letters 
dated in January 2003  in which the RO advised the appellant 
of the type of evidence needed to substantiate his claim.  

In this letter, the RO also advised the appellant of his and 
VA's responsibilities under VCAA, to include what evidence 
should be provided by him and what evidence should be 
provided by VA.  

The appellant was also advised to identify any additional 
evidence that he believed might be relevant to his claim and 
what VA would do to assist him in the development of his 
claim.  

The Board notes that this letter was issued prior to the 
initial adjudication of his claim in the April 2003 rating 
decision, and the content of that notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the issue on 
appeal would not be prejudicial to him.  

Furthermore, the Board finds that all obtainable evidence 
identified by the appellant has been obtained and associated 
with the claims folder and that he has not identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for an equitable disposition of the 
appeal.  

In this regard, the Board notes that the RO obtained the 
veteran's VA treatment records and arranged for him to 
undergo VA genitourinary examinations in March 2003 and 
December 2003.  

Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

The record reflects that, following the issuance of the July 
2004 SSOC in which the RO last considered the claim for an 
increased rating for the service-connected priapism, the RO 
received additional copies of treatment records from the VA 
Medical Center (MC) in Durham, North Carolina.  

The Board notes that most of the records received at that 
time were copies of treatment records already associated with 
the record prior to the July 2004 SSOC.  

However, it appears that a July 2004 primary care note was 
also received, which was not of record when the July 2004 
SSOC was issued by the RO.  Thus, the Board has considered 
whether the claim for an increased rating for priapism should 
be remanded to the RO for initial consideration of that 
evidence.  

Although the veteran's priapism was noted by the examining 
physician as being the cause of the veteran's mental health 
problems, it appears that no specific clinical findings were 
reported with respect to the priapism.  

Instead, the clinical findings noted in this report pertained 
to other disabilities, such as the veteran's psychiatric 
disorder, elevated blood pressure, sleep apnea, and allergic 
rhinitis.  

Therefore, the Board finds that the July 2004 primary care 
note is not relevant to the issue of an increased evaluation 
for priapism, and that the claim can be addressed by the 
Board without prejudice to the veteran.  


Analysis

The veteran is seeking an increased disability rating for his 
service-connected priapism.  As explained during his April 
2005 hearing before the undersigned, the veteran believes 
that his disability is more severe than is contemplated by 
the 20 percent disability rating assigned for the period from 
June 19, 2002, to June 14, 2004, and the 40 percent rating 
assigned beginning on and after June 14, 2004. 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that the language of 38 C.F.R. § 4.115a, 
governing ratings of the genitourinary system, provides that 
diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections or a combination of these.  Where the diagnostic 
codes refer the decisionmaker to these specific areas of 
dysfunction, only the predominant area of dysfunction shall 
be considered for rating purposes.  

There is no specific rating criteria for priapism.  Thus, the 
veteran's disability is currently rating by analogy under 38 
C.F.R. § 4.115(b), Diagnostic Code (DC) 7521, which provides 
that removal of the glans of the penis will be rated as 
voiding dysfunction.

Voiding dysfunction is further classified as involving urine 
leakage, urinary frequency, or obstructive voiding.  Voiding 
dysfunction involving urine leakage (including continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence) is rated 20 percent 
when requiring the wearing of absorbent materials which must 
be changed less than twice a day; and such is rated 40 
percent when requiring the wearing of absorbent materials 
which must be changed from two to four times per day.  

A 60 percent rating is warranted when urinary leakage 
requires the wearing of absorbent materials which must be 
changed more than four times per day.  

Voiding dysfunction involving urinary frequency is rated 10 
percent when there is a daytime voiding interval between two 
and three hours, or awakening to void two times per night; a 
20 percent rating is assigned when there is a daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night; and a 40 percent rating is 
assigned when there is a daytime voiding interval of less 
than one hour, or awakening to void five or more times per 
night.  

Voiding dysfunction involving obstructed voiding is rated 10 
percent when there is marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with one or more of other listed symptoms; a 30 percent 
rating is assigned when there is urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. § 
4.115a.  

As indicated, the veteran's service-connected priapism has 
been evaluated by the RO as 20 percent disabling for the 
period from June 19, 2002, to June 14, 2004, and 40 percent 
disabling as of June 14, 2004.  

The Board notes that the 40 percent rating was awarded by the 
RO based on testimony provided by the veteran at a personal 
hearing held at the RO on June 14, 2005, in which he 
indicated that he awoke six or seven times per night to void.  

As an initial matter, the Board has considered whether the 
criteria for a 40 percent disability rating have been met for 
the period from June 19, 2002, to June 14, 2004.  

Having reviewed the complete record, the Board finds that the 
service-connected priapism is shown to have been productive 
of a level of impairment that more nearly approximates that 
of urinary frequency resulting in the veteran awakening to 
void five or more times per night for this period.  

In reaching this conclusion, the Board found the most 
probative evidence of record to be the reports of VA 
genitourinary examinations conducted in March 2003 and 
December 2004, the transcript of a personal hearing conducted 
at the RO in June 2004, and the VA outpatient treatment 
records dated from June 2002 to June 2004.  

In this regard, the Board notes that the veteran's June 2004 
RO hearing is the first instance in which the frequency of 
the veteran's voiding was specifically shown to occur five or 
more times per night.  

However, the Board notes that the clear implication of the 
veteran's testimony during that hearing was that voiding had 
been occurring at that frequency for some time.  

Furthermore, the report of the March 2003 VA genitourinary 
examination does contain a specific finding that the veteran 
experienced urinary incontinence, although the precise 
frequency of that incontinence was not noted.  

Similarly, VA treatment records dated in 2003 also contain 
notations regarding urinary dysfunction, but no specific 
findings are noted regarding the frequency of voiding.  

Thus, while there may not be a specific finding in the 
medical evidence of record showing that the veteran was 
awakening to void five or more times per night prior to June 
2004, the Board believes that the veteran's testimony, as 
well as the earlier clinical findings indicating a history of 
urinary dysfunction, suggest that the veteran's priapism was 
manifested by such a degree of disability during the period 
from June 19, 2002, to June 14, 2004.  

Consequently, the Board concludes that the criteria for an 
increased rating of 40 percent are met for the period from 
June 19, 2002, to June 14, 2004, under the criteria for 
voiding dysfunction.  

Having found that at least a 40 percent disability rating is 
warranted for the entire period that this appeal has been 
pending, the Board will turn to the question of whether an 
evaluation in excess of 40 percent is warranted.  

In this regard, the Board notes that the only basis for 
awarding an evaluation in excess of 40 percent for voiding 
dysfunction is when urinary leakage requires the wearing of 
absorbent materials which must be changed more than four 
times per day.  

The Board has considered the veteran report that he wears a 
rubber condom during the day to prevent urinary leakage from 
showing on his clothes.  However, the reports of the March 
2003 and December 2004 VA examinations, as well as the 
testimony provided during his June 2004 and April 2005 
hearing, are negative for any indication that he wears 
absorbent materials that much be changed more than four times 
a day.  His VA outpatient treatment records are also negative 
for any such finding.

In this regard, the Board notes that the veteran reported 
during his March 2003 VA examination that he sometimes 
experienced a "dribble" or emission of urine after going to 
the bathroom, and that he sometimes wore a condom to control 
this.  

Similarly, during his December 2004 VA examination, he 
reported that he sometimes wore protective clothe devices or 
a rubber condom when he was in social situations to avoid 
"dribbling" showing on his clothes.  

However, neither VA examiner found that he experienced 
urinary leakage of such severity or frequency so as to 
require the wearing of absorbent materials that must be 
changed more than four times per day.  

Therefore, the Board finds that the preponderance of the 
evidence is against granting an increased rating of 60 
percent for the service-connected priapism based on voiding 
dysfunction.

The Board has considered other rating criteria applicable to 
the genitourinary system in determining whether an increased 
rating may be available for the service-connected priapism.  

However, the evidence of record is entirely negative for any 
suggestion that the service-connected disability has ever 
been manifested by renal dysfunction.  Thus, an increased 
rating is not warranted on that basis.  

Furthermore, although the veteran has reported experiencing 
pain and premature ejaculation, which he believes to be 
related to his priapism, there is no evidence of record 
suggesting that the service-connected priapism has resulted 
in atrophy of the testes.  Thus, DC 7523 is not for 
application.  

The Board has considered whether a separate disability rating 
is warranted under DC 7522 for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria.  

Thus, both deformity of the penis and loss of erectile power 
must be present to warrant compensation at the sole 
authorized level.  Where the criteria for a compensable 
rating under a diagnostic code are not met, a zero percent 
rating is awarded.  38 C.F.R. § 4.31 (2004).  

The Board notes that there is evidence of deformity of the 
penis in the form of a curvature of the penis on erection.  
As explained in the report of his December 2003 VA 
examination, this curvature is due to fibrosis present at the 
end of his penis, which is the result of in-service surgical 
procedures performed to treat his service-connected priapism.  

However, although the veteran's treatment records and the 
report of his December 2003 VA examination do contain 
notations indicating that he sometimes experienced an 
inability to get an erection, numerous notations in his 
treatment records establish that he more commonly complained 
of prolonged erections.  

Furthermore, although his treatment records also reveal that 
the veteran complained of sexual dysfunction in the form of 
pain in his penis and premature ejaculation, these records 
also establish that he is able to engage in sexual 
intercourse.  

Therefore, because the veteran's priapism has not been shown 
to be manifested by a loss of erectile power, the Board 
concludes that the preponderance of the evidence is against 
granting a separate 20 percent rating under DC 7522.  

The Board notes in passing that the veteran has been found to 
be positive for sickle cell trait.  In an October 1986 rating 
decision, the RO observed that one of the veteran's treating 
physicians had noted in a March 1986 report that sickle cell 
trait was not documented to be a risk factor for priapism, 
but that he had seen multiple examples of the co-existence of 
sickle cell trait and priapism.  

The RO explained that, although there was no direct 
relationship shown between the priapism and sickle cell 
trait, the diagnostic code applicable to sickle cell anemia, 
DC 7714, was believed to be an appropriate code for rating 
the veteran's priapism by analogy because a 10 percent rating 
was warranted under that code for sickle cell anemia, 
established as being in remission, but with identifiable 
organ impairment.  38 C.F.R. § 4.117, DC 7714 (2004).  

Thus, the RO granted a 10 percent rating at that time under 
the criteria of DC 7714.  The Board notes that this 
disability remained evaluated under this code until the 
January 2004 SOC in which the RO granted a 20 percent rating 
based on voiding dysfunction.  

As explained in the October 1986 rating, the RO explicitly 
found that no relationship had been shown to exist between 
the veteran's priapism and sickle cell trait.  

Thus, service connection was not established for sickle cell 
anemia in that rating decision, but the diagnostic code 
applicable to that disability was used for evaluating the 
service-connected priapism by analogy.  

Therefore, the Board has considered whether application of 
that diagnostic code would allow for a higher evaluation in 
this case.

In this regard, the Board again notes that the criteria for a 
10 percent rating under DC 7714 contemplates sickle cell 
anemia that is asymptomatic but with identifiable organ 
impairment.  

The term "identifiable organ impairment" is not defined, 
but appears very general, and the Board believes it could 
reasonably be found to contemplate manifestations such as 
voiding dysfunction resulting from the service-connected 
priapism.  

Thus, the Board finds that assigning a separate 10 percent 
disability rating based on this symptomatology would violate 
the rule against pyramiding, by compensating the veteran 
twice for the same manifestations under different diagnostic 
codes.  38 C.F.R. § 4.14.  

The Board further finds that the preponderance of the 
evidence is against granting a separate disability rating 
higher than 10 percent under DC 7714 because such a rating 
requires the presence of sickle cell anemia.  

In essence, the Board finds that, even if the veteran's 
sickle cell trait was found to be related to his service-
connected priapism, DC 7714 specifically provides that sickle 
cell trait alone is not a ratable entity.  

In this case, the veteran's treatment records show that he 
had been repeatedly diagnosed with sickle cell trait, but 
that he has not been found to have sickle cell anemia.  

There also has been no suggestion by any health care provider 
that he experiences any symptomatology related to the sickle 
cell trait other than the service-connected priapism.  




ORDER

An increased rating of 40 percent for the service-connected 
priapism for the period from June 19, 2002, to June 14, 2004, 
is granted, subject to the regulations applicable to the 
payment of monetary awards.  

An increased rating in excess of 40 percent for the service-
connected priapism beginning on and after June 14, 2004, is 
denied.  



REMAND

The record reflects that, in December 2003, the veteran 
underwent a VA psychiatric examination.  The primary purpose 
of this examination was to determine the nature and etiology 
of the veteran's claimed psychiatric disorder, to include 
whether or not that disorder was related to his service-
connected priapism.  

In the report of that examination, the VA psychiatrist 
concluded that the veteran met the criteria for a diagnosis 
of adjustment disorder with mixed anxiety and depression.  
The psychiatrist also concluded that this disability was 
secondary to the service-connected priapism.  

The Board notes that the VA psychiatrist assigned a Global 
Assessment of Functioning (GAF) score of 53, which is 
indicative of only moderate symptomatology or moderate 
difficulty in social or occupational functioning.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

However, subsequent VA outpatient treatment records reveal 
that, in June 2004, an examiner assigned a GAF score of 50, 
which is indicative of a finding of serious symptoms or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  See 
Carpenter, supra.  

In light of this evidence, the Board finds that a remand is 
necessary so that the veteran can undergo another VA 
examination to clarify whether there has been a worsening of 
the service-connected adjustment disorder.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should ensure that all 
notification action required by the VCAA 
have been completed.  In particular, the 
RO should advise the appellant of the 
information and/or evidence needed to 
substantiate his claim.  In particular, 
the RO should advise the appellant to 
submit evidence showing that his 
adjustment disorder has worsened in 
severity.  The RO should also advise the 
appellant as to his and VA's 
responsibilities under the VCAA. The RO 
should also advise the appellant to 
identify any additional evidence that he 
believes may be relevant to her claim.

2.  The RO should ask the veteran to 
provide a list of the names and addresses 
of any additional doctors and medical 
care facilities (hospitals, HMOs, etc.) 
which have treated him for the service-
connected adjustment disorder.  He should 
be provided with release forms and asked 
that a copy be signed and returned for 
each health care provider.  When the 
veteran responds, the RO should obtain 
records from each health care provider 
that he identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider).  
If these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.

3.  The RO should make arrangements for 
the veteran to be afforded a psychiatric 
examination to determine the current 
severity of the service-connected 
adjustment disorder with mixed anxiety 
and depression.  The examination report 
should include a detailed account of all 
pathology found to be present.  The 
psychiatrist should describe how the 
symptoms of adjustment disorder affect 
the appellant's social and industrial 
capacity.  The report of the examination 
should include a complete rationale for 
all opinions expressed.  All necessary 
special studies or tests are to be 
accomplished.  The examiner should assign 
a GAF score and a definition of the 
numerical code assigned.  The entire 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.

4.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran and him 
representative should be afforded time in 
which to respond.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


